Exhibit 10.33

 

 

 

 

 

 

Picture 6 [sogc-20141231ex1033346abg001.jpg]

F O R E S T 0 I L C O R P O R A T I O N

707 Seventeenth Street Suite 3600

Denver, CO 80202 (303)812 - 1400

 

 

January 24, 2014

 

Richard W. Schelin

Forest Oil, Denver

 

Dear Rick:

 

I am pleased to offer you a promotion to the position of Vice President, General
Counsel & Secretary for Forest Oil Corporation (“Forest”) effective January 25,
2014. Acceptance of this offer indicates your agreement for Forest to rescind
its letters to you dated December 15, 2013 and January 2, 2014 which confirmed
the termination of your employment on January 15, 2014 and confirms your
agreement to continue your employment with Forest Oil under the terms and
conditions outlined in this letter. You further agree to rescind the Settlement
Agreement and General Release which you executed on January 15, 2014 confirming
your termination of employment and the considerations to be provided by Forest
Oil upon your execution of that agreement.

 

Your assignment to the position of Vice President, General Counsel & Secretary
is for the period January 25, 2014 through January 15, 2015 and could be
extended at the discretion of Forest for up to three (3) additional months if
necessary in order for you to conclude significant corporate legal matters on
which you may be working. Any extension of your employment beyond April 15, 2015
would be subject to the mutual agreement of Forest and you. Barring a mutual
agreement to extend your employment beyond April 15, 2015 Forest agrees to
consider your assignment to be completed and initiate termination of your
employment no later than April 15, 2015.

 

Forest will pay to you in the form of a “retention bonus” the amount of
$405,000, minus the amount of any award paid to you under the provisions of the
Forest Oil Corporation 2013 Annual Incentive Plan (AIP), on July 15, 2014.

 

Upon assuming the position of Vice President, General Counsel & Secretary your
annual base salary will be increased to $335,000. No additional increase in base
salary is anticipated during the period of this assignment.

 

Your AIP target award level will be increased to 60% of base salary. Any award
you may receive under the 2013 AIP will be calculated using your new base salary
and AIP target and paid at the time that 2013 AIP awards are paid in March 2014.
As stated above, the amount of any 2013 AIP award will act to reduce,
dollar  for dollar, the $405,000 retention bonus to be paid on July 15, 2014.





--------------------------------------------------------------------------------

 

Your participation in the 2014 AIP will be at the 60% target award level under
the terms and conditions of the 2014 AIP and paid at the time other awards are
paid in 2015. You will not participate in any 2015 AIP that may be approved.

 

Upon assuming the position of Vice President, General Counsel & Secretary you
will be granted 67,000 phantom stock units denominated in shares of Forest Oil
Corporation common stock with mandatory cash settlement. These phantom stock
units would vest 100% on the third anniversary of the date of grant or upon
involuntary termination of your employment or under certain other circumstances
in accordance with a phantom stock unit agreement that will be provided you;
provided, however, that these phantom stock units shall vest on April 15, 2015
unless you and Forest mutually agree to extend your employment beyond that date.
All other outstanding unvested shares that you currently hold will vest in
accordance with the provisions of the various stock agreements in place between
you and Forest.

 

The Severance Agreement dated December 18, 2012 between you and Forest will be
canceled upon your acceptance of this offer of continued employment. Thereafter,
you will become eligible for severance pay equal to one-half month’s base salary
($13,958.34) on each of February 6, 2014 and February 6, 2015, which are the
anniversaries of your date of hire, to the extent that you remain employed with
Forest on those dates. The severance pay for which you become eligible will be
paid to you upon an involuntary termination of your employment that is not based
on unsatisfactory performance, contingent upon your signing a release approved
by Forest.

 

You would be paid a completion bonus based on the number of days you remain at
Forest beyond January 15, 2015. The bonus amount would be equal to 60% of your
base salary multiplied by the ratio of (i) the number of days worked beyond
January 15, 2015 over

 

(ii) 365. The completion bonus would be paid to you upon satisfactory completion
of your assigmnent and your employment termination on a date to be determined by
Forest, but no later than April 15, 2015, unless such date is extended by the
mutual agreement of you and Forest. Payment of this completion bonus would also
be contingent upon your signing a release approved by Forest.

 

If you resign from employment or if your employment is terminated for
unsatisfactory performance as determined in the sole discretion of Forest Oil
management prior to April 15, 2015, you will receive only those payments and
benefits consistent with termination for such reasons under Forest’s employee
policies, plans, programs and agreements in place at that time. An exception
would be the retention bonus ($405,000 minus the 2013 AIP award paid), which
would still be paid on July 15, 2014.

 

Unless expressly addressed above, you would experience no change in the employee
benefits programs currently provided to you. You would
remain  eligible  for  benefits under Forest’s Retiree Medical Plan upon
termination of your employment.





--------------------------------------------------------------------------------

 

This letter should not be construed as a guarantee of continued employment for
any period of time nor does it alter in any way the at-will employment
relationship between you and Forest.

 

Your signature below confirms your acceptance of the position of Vice President,
General Counsel & Secretary for Forest Oil Corporation effective January 25,
2014 and the terms and conditions of your continued employment as outlined in
this letter. This letter is valid through January 25, 2014.

 

Rick, I am pleased to offer you this promotion and continued employment with
Forest, and I look forward to yom acceptance.

 

 

 

 

 

Sincerely,

 

Picture 13 [sogc-20141231ex1033346abg002.jpg]

 

Patrick R. McDonald

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Picture 1 [sogc-20141231ex1033346abg003.jpg]

 

1/24/14

Acepted: Richard W. Schelin

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

c: Paul Dusha, Vice President Human Resources

 



--------------------------------------------------------------------------------